 Case 1:21-cv-00798-PKC-VMS Document 1-18 Filed 02/12/21 Page 1 of 2 PageID #: 114




SUPREME COURT OF THE STATE OF NEW YORK
COUNTY OF QUEENS
-------------------------------------------------------------------------x
 MLF3 ATLANTIC LLC,

                                              Plaintiff,
                  -against-                                                  Index No.: 713435/2015

  ATLANTIC 111ST LLC, JARNAIL SINGH, 111ST
  MANAGEMENT CORPORATION, THE CITY OF NEW
  YORK ENVIRONMENTAL CONTROL BOARD, NEW
  YORK CITY DEPARTMENT OF FINANCE, NEW YORK                                  NOTICE OF REMOVAL
  STATE DEPARTMENT OF TAXATION AND FINANCE,
  CRIMINAL COURT OF THE CITY OF NEW YORK, PAY-
  O-MATIC CHECK CASHING CORPORATION, EDUL N.
  AHMAD, HARBANS SINGH, and “JOHN DOE #1 through
  JOHN DOE #12”, the last twelve names being fictitious and
  unknown to Plaintiff, the persons or parties intended being the
  tenants, occupants, persons or corporations, if any, having or
  claiming an interest upon the premises described in the
  Complaint,

                                             Defendants.
-------------------------------------------------------------------------x


    TO:        THE CLERK OF THE SUPREME COURT:

               PLEASE TAKE NOTICE that the within matter has been removed on February 12,

    2021, to the United States District Court for the Eastern District of New York based upon the

    Notice of Removal (the "Notice") annexed hereto as Exhibit 1. Upon filing the Notice,

    Plaintiff MLF3 Atlantic LLC has effected removal pursuant to 28 U.S.C. §§ 1441, 1446 and




    574460-1
Case 1:21-cv-00798-PKC-VMS Document 1-18 Filed 02/12/21 Page 2 of 2 PageID #: 115




  1452.

  Dated: February 12, 2021
        New York, New York
                                      Respectfully submitted,
                                      KATSKY KORINS LLP,

                                      By:/s/ Steven H. Newman
                                          Steven H. Newman, Esq.
                                          Robert A. Abrams, Esq.
                                      605 Third Avenue
                                      New York, New York 10158
                                      (212) 953-6000
                                      snewman@katskykorins.com
                                      rabrams@katskykorins.com
                                      Attorneys for MLF3 Atlantic LLC
  TO:

  Kenneth P. Silverman, Trustee
  Brian Powers, Esq.
  Silverman Acampora LLP
  100 Jericho Quadrangle, Suite 300
  Jericho, NY 11735

  Thomas Torto, Esq.
  419 Park Avenue South, Suite 406
  New York, New York 10016

  Biolsi Law Group P.C.
  111 Broadway, Suite 606
  New York, New York 10006




  574460-1
